Citation Nr: 1143279	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  11-00 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from January 1948 to January 1952.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In his December 2010 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board - which is often referred to as a Travel Board hearing.  The RO sent him a letter in February 2011 acknowledging this hearing request, explaining what would happen next, and, among other things, indicating he could also instead have other types of hearings before the Board (videoconference and at the Board's offices in Washington, DC).  When responding later in February 2011, however, he withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2011).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is just as likely as not the Veteran's bilateral hearing loss and tinnitus are the results of noise exposure during his military service versus any since service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's hearing loss and tinnitus were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must:  (1) inform the claimant of the information and evidence not of record that is needed to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain and assist the claimant in obtaining; and (3) inform the claimant of the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that the claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice should include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704. The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veteran was notified in letters dated in March and May 2009 of the type of evidence and information needed to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  It also was explained how VA determines "downstream" disability ratings and effective dates, once service connection is granted.  So he has received all required notice concerning his claims.

The Board also finds that the duty to assist him with his claims has been satisfied.  All relevant, identified, and available evidence has been obtained, and VA has notified him of any evidence that could not be obtained.  He has not referred to any additional, unobtained, relevant, available evidence.  He also has had a VA compensation examination concerning his claims, and the opinion resultantly obtained is responsive to determining whether he has these claimed disabilities and to addressing their potential relationship to his military service versus other unrelated factors or causes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  Thus, no further assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including organic diseases of the nervous system like sensorineural hearing loss, may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity of disease or injury in service to, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Regarding claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran need not have satisfied these § 3.385 requirements while in service, however, though he has to presently or at least since the filing of his claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  In Hensley, 5 Vet. App. at 159, the Court explained that the absence of sufficient hearing loss during service to satisfy the requirements of § 3.385 is not a bar to service connection, as a Veteran may still establish his entitlement to service connection for a current hearing loss disability by showing he now satisfies these requirements, and if there is evidence indicating this current hearing loss disability is related to his military service as opposed to other unrelated or intercurrent factors or causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for a disease diagnosed after discharge, if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Turning now to the facts of this particular case, the Veteran's service personnel records (SPRs) indicate he was a powerman, clerk typist, clerk nontypist, and senior electrician.  But although there is the likelihood of repeated exposure to loud noise in at least some of those capacities, his service treatment records (STRs) do not show any complaints, findings, diagnoses, or treatment related to hearing loss or tinnitus.  However, neither his January 1948 entrance examination nor his January 1952 separation examination included any audiometric testing; there was only, instead, whispered-voice testing, which indicated his hearing was completely normal (15/15).

Post-service VA treatment records in the file show initial mention of trouble understanding speech in November 2002, but no then current expression of tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

In January 2003, he was assessed with moderate-to-severe sensorineural high frequency hearing loss in his right ear and moderate-to-profound high frequency sensorineural hearing loss in his left ear.  Audiometric findings were not included with the records.  He had a hearing aid examination in February 2003.

A March 2009 letter from S. Dawkins, Au.D., CCC-A, reflects that the Veteran was seen for a hearing evaluation that same month, at which time he was noted to have a history of noise exposure in the military, bilateral tinnitus, and hearing loss.  It also was reported that he wore a hearing aid in his left ear.  This audiologist indicated that audiometric testing had revealed moderate-to-severe sensorineural hearing loss bilaterally (meaning in each ear).


During an October 2009 VA audiological examination, the Veteran reported that he had first noticed hearing loss while in the military and that he had begun noticing tinnitus just one year prior to that audiometric examination, so in 2008 or thereabouts.  He reported military noise exposure while working as a diesel engine mechanic on a flight line.  He also acknowledged post-service noise exposure while working as a meat cutter and from recreational hunting.  He said his tinnitus "comes and goes," so is not constant.  Audiometric testing revealed puretone thresholds of 30, 30, 60, 65, and 70 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz, and 35, 40, 60, 65, and 75 decibels for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 68 percent in the right ear and 65 percent in the left ear.  The examiner diagnosed the Veteran with mild-to-moderate-to-severe sensorineural hearing loss bilaterally.  But as concerning the etiology, the examiner opined that the Veteran's hearing loss and intermittent tinnitus were less likely than not the result of noise exposure suffered while he was in military service.  The examiner noted that a review of the claims file revealed that, while the Veteran's enlistment and separation examinations included only whispered voice tests, which are notoriously poor at identifying hearing loss, these tests are the only records from his service.  Additionally, this examiner noticed there is no evidence the Veteran sought treatment for hearing loss during the year following his discharge from service.  She indicated that the only hearing tests since service available for review were done in 2003 and 2009, some 51 years after the Veteran left the military.  She concluded that the etiology of the Veteran's hearing loss is unknown but conceivably could be attributed to noise exposure in his civilian occupation as a meat cutter and/or his recreational hunting.  

The Veteran submitted a statement dated in February 2010 indicating that, while he enjoyed fishing and hunting, he had not hunted in the past 45 years and was not exposed to any loud noise while working in the meat department at his civilian jobs because he was involved in displaying pre-cut meat and not cutting the meat.


A February 2010 letter from M. Peery, M.D., F.A.C.S., reflects that the Veteran was seen for a report of decreased hearing that had worsened for several years.  Dr. Peery noted the Veteran indicated he had worked on engines and turbines while serving in the Air Force and was exposed to jet engine noise while working on the flight lines.  The Veteran said he had difficulty discriminating voices and increasing tinnitus.  Dr. Peery indicated that a January 2010 audiogram revealed sensorineural hearing loss, particularly in the high frequencies.  He concluded the Veteran's hearing loss was very consistent with noise exposure.

There is probative evidence for and against these claims for bilateral hearing loss and tinnitus.  S. Dawkins, Au.D., CCC-A, and more so M. Peery, M.D., F.A.C.S., indicated the Veteran's hearing loss is consistent with the type of noise exposure he likely had while in service.  Whereas the VA compensation examiner was less inclined to associate this hearing loss with that noise exposure in service versus the additional noise exposure the Veteran supposedly has had since service in his civilian occupation.  But even the VA examiner readily conceded that the only available means of assessing the Veteran's hearing acuity while in service is by looking at the results of his whispered voice testing in service, which this examiner acknowledged is a very poor indicator.  Moreover, this VA examiner cited as seemingly relevant the fact that the Veteran had not sought any treatment for hearing loss within the first year of his discharge from service.  But while the absence of contemporaneous medical evidence - such as would be reflected in treatment records - is a factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service-connection claim).  The essence of 38 C.F.R. § 3.303(b) is continuity of symptoms, not treatment for the symptoms.  And the Veteran is not only competent to say he experienced hearing loss while in service, again, even despite his normal whispered voice tests, but also that he has continued to during the many years since his discharge from service.


He equally is competent to report what occurred in service, including insofar as having experienced the type of noise exposure claimed while in service, versus since, because testimony regarding his first-hand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  See also 38 C.F.R. § 3.159(a)(2) (2011).

His lay testimony concerning this also is credible, however, and therefore ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  He has provided explanation of the level of noise exposure he had in service in comparison to that he has had since service, with the far greater amount having been in service.  And there is no inherent reason to doubt his credibility concerning this, especially, again, since the commenting private audiologists have attributed his current hearing loss and presumably also his tinnitus to that noise exposure in service.  Indeed, even the VA examiner that concluded unfavorably acknowledged it was only "conceivable" the current hearing loss is, instead, the result of the post-service noise exposure in the Veteran's civilian occupation as a meat cutter and in the course of his recreational hunting.  This is especially important to point out because, when all was said and done, this VA examiner also conceded that the exact etiology of the Veteran's hearing loss and tinnitus admittedly remains unknown.  So this is akin to saying these conditions just alternatively "may" be related to his civilian occupation as meat cutter or to his recreational hunting, not that they necessarily are, even if in this VA examiner's opinion they are not related to any noise exposure during the Veteran's military service.  So the VA examiner's opinion is couched in equivocality, whereas the private audiologists' are not.  And just as what amounts to an equivocal opinion is insufficient reason to grant service connection, so, too, is it insufficient reason to deny this benefit.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

But all of that said, an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Instead, this need only be an "as likely as not" proposition to warrant resolving this doubt in the Veteran's favor and granting his claims.  38 C.F.R. § 3.102.  And, here, there is indeed this reasonable doubt and approximate balance of evidence for and against the claims, so they must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claims for service connection for bilateral hearing loss and tinnitus are granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


